DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Additionally, the first sentence of the Abstract is missing a predicate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 1 recites the alternative prepositions “to/from.”  However, it is unclear which combination of prepositions the Applicant is referring to—“a nozzle changer for mounting to a processing head of the processing machine and for demounting nozzles from a processing head of the processing machine” or “a nozzle changer for mounting to a processing head of the processing machine or for demounting nozzles from a processing head of the processing machine.”  For the purpose of the examination, the limitation claimed will be interpreted under its broadest interpretation to recite “a nozzle changer for mounting to a processing head of the processing machine or for demounting nozzles from a processing head of the processing machine.”
	Claim 3 recites the phrase “wherein the nozzle changer is manually movable between the rest position and the setup position.” However, claim 2 states that “the nozzle changer is movable, in the protective enclosure, between the nozzle changing position and a rest position.”  It is unclear to the examiner why the nozzle changer is manually movable by an operator when the nozzle changer is in the rest position in the working space area where the laser radiation is contained.  In the Specification, the Applicant discloses that the purpose of the claimed invention is to “prevent that an operator injures himself when attempting manual access to the nozzle changer” (page 7).   For the purpose of the examination, the limitation claimed will be interpreted to recite “wherein the nozzle changer is  movable between the rest position and the setup position.”
	Claim 8 recites the alternative conjunctions “and/or.”  However, it is unclear which conjunction the Applicant is referring to—“a sensor configured to detect the first and second position of the door and of the cover” or “a sensor configured to detect the first or second position of the door or the cover.”  For the purpose of the examination, the limitation claimed will be interpreted under its or second position of the door or the cover.”
Claim 10 recites the alternative conjunctions “and/or.”  However, it is unclear which conjunction the Applicant is referring to—“a lock configured to lock the door and the cover in the first position when the nozzle changer is not located in the setup position.” or “a lock configured to lock the door or the cover in the first position when the nozzle changer is not located in the setup position.”  For the purpose of the examination, the limitation claimed will be interpreted under its broadest interpretation to recite “a lock configured to lock the door or the cover in the first position when the nozzle changer is not located in the setup position.”
Claims 2, 4-7, 9, and 11-16 are rejected based on their dependency to claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In interpreting the claims, the examiner understood the setup position (abbreviated “RP”) to be in the “working space surrounding area” behind the protective enclosure as shown in fig. 2A of the Applicant’s Drawings.  The examiner also understood both the nozzle changing position (abbreviated “WP”) as well as the setup position (abbreviated “HP”) to be in the “working space,” within the setup position outside the protective enclosure.”  However, claim 14 recites “a brush fixedly arranged in the working space and configured to clean a nozzle mounted on the processing head when the nozzle changer is arranged in a rest position or in the setup position.”  Additionally, claim 15 recites “a brush fixedly arranged on the shield and configured to clean a nozzle mounted on the processing head when the nozzle changer is arranged in a rest position or in the setup position.”  Based on claim 1, the scope of the term “setup position” was thought to be limited to an area outside the protective enclosure; yet in claim 14, the Applicant states that a brush and the processing head for a laser, which were understood to be within the protective enclosure, are able to access the “setup position,” inferring that the setup position is no longer behind the protective enclosure.  Similarly, claim 15 suggests that the processing head for a laser can be accessed by the nozzle changer when it is in the setup position, which was thought to be outside the protective enclosure, according to claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US-7129441-B2, hereinafter Yamazaki ‘441).
Regarding claim 1, Yamazaki ‘441 teaches a workpiece processing machine (“laser beam machine,” abstract) for processing a workpiece (“holds a workpiece,” column 1, line 50) with a processing beam (“laser beam,” column 3, line 23), the machine comprising: a nozzle changer (“nozzle change magazine,” abstract) for mounting (“mounted nozzle,” fig. 11a) to a processing head (joint 62, fig. 11a) of the processing machine (torch 61, fig. 11a) or for demounting nozzles (“removed nozzle,” fig. 11b) from a processing head (joint 62, fig. 11b) of the processing machine (torch 61, fig. 11b), the nozzle changer having a plurality of nozzle holders (“magazine 320 is equipped with a plurality of stockers 321,” column 3, lines 48-49) for holding nozzles (“each nozzle stocker 321 has a stand 322 on which nozzles are placed,” column 3, lines 56-57); and a protective enclosure (cover 90, fig. 1 that extends around the machining area to include the covering for the setup station 100) configured to close off a working space (“a machining area is fitted with a cover 90 to ensure safety,” column 3, lines 25-26) for the processing of the workpiece space (workpiece W1, fig. 1) with the processing beam (laser oscillator 72, fig. 1) from a working space surrounding area (setup station 100, fig. 1); wherein the nozzle changer (nozzle change magazine, claim 1) is movable (“nozzle change magazine is placed on the plane formed by the X axis and the Y axis,” column 1, lines 64-65; moves on saddle 40 along X axis rail 34 and Y axis rail 44 as depicted in fig. 1 and described in column 3, lines 4-24) between a nozzle changing position within the protective enclosure (position displayed in fig. 12-1(c) where the torch 61 is part of the laser machining tool as described in column 1, lines 61-63 and is inserted intoed into the nozzle magazine; laser machining tool is element 1 in fig. 1, which is within the protective enclosure; see also column 2, lines 65-66) and a setup position outside the protective enclosure (nozzle station 300, figs. 6 and 8 and described column 3, lines 36-41 as being part of the setup station 100).
	Regarding claim 2, Yamazaki ‘441 teaches wherein the nozzle changer (“nozzle change magazine,” abstract) is movable (“nozzle change magazine is placed on the plane formed by the X axis and the Y axis,” column 1, lines 64-65), in the protective enclosure (X axis rail 34 and Y axis rail 44 are inside the machining area as depicted in fig. 1), between the nozzle changing position (fig. 12-1(c)) and a rest position (“nozzle magazine waiting at the nozzle station,” fig. 12-1(a) and described in column 4, lines 27-28), and wherein the nozzle changer (“nozzle change magazine,” abstract) is movable (“the tool containing the nozzle is movable along linear axes (e.g., X, Y, and Z axes),” column 2, lines 13-15) between the rest position (fig. 12-1(a); when nozzle magazine is in the waiting position, “the nozzle change magazine is placed at an end of the bed,” column 4, lines 42-43)  and the setup position (nozzle station 300 is part of the setup station 100 as shown in fig. 6).
	Regarding claim 3, Yamazaki ‘441 teaches wherein the nozzle changer (“nozzle change magazine,” abstract) is movable (“the tool containing the nozzle is movable along linear axes (e.g., X, Y, and Z axes),” column 2, lines 13-15) between the rest position (fig. 12-1(a); when nozzle magazine is in the waiting position, “the nozzle change magazine is placed at an end of the bed,” column 4, lines 42-43) and the setup position (nozzle station 300 is part of the setup station 100 as shown in fig. 6; a nozzle change magazine 320 is in the nozzle station 300 as shown in fig. 10).
	Regarding claim 4, Yamazaki ‘441 teaches a housing for covering the plurality of nozzle holders of the nozzle changer (“the magazine 320 is equipped with a plurality of stockers 321, each of which contains replacement nozzles 65, column 3, lines 48-49) in the rest position (rest position corresponds with the position displayed in fig. 12-1(a) where the nozzle change magazine is in “waiting;” “a dust-proof cover which covers top of the nozzle change magazine for laser machining tools and opens only when a nozzle of the laser machining tool is changed,” claim 1; nozzle is changed if fig. 12-1(c)).
	Regarding claim 5, Yamazaki ‘441 teaches wherein the nozzle changer (nozzle change magazine 320, fig. 8) is accommodated, in the rest position (fig. 12-1(a), described as “nozzle magazine waiting,” column 4, lines 27-28) and the setup position (nozzle station 300, fig. 10), in a first drawer (figs. 8-10 displays the nozzle change magazine 320 as being accommodated in a drawer shape), and wherein the first drawer is movable from the protective enclosure into the setup position, outside the protective enclosure (“magazine base 314 is raised to nozzle change position by operation of the cylinder 310;” this movement is associated with fig. 10, which shows the nozzle station 300 that is outside the protective enclosure).
	Regarding claim 13, Yamazaki ‘441 teaches a drive (“linear motor,” column 3, line 9) operable to move the nozzle changer (magazine 380 can move along X axis and Y axis, fig. 16) between the nozzle changing position (fig. 12-1(c)) and a rest position (fig. 12-1(a); when nozzle magazine is in the waiting position, “the nozzle change magazine is placed at an end of the bed,” column 4, lines 42-43) or between the nozzle changing position (fig. 12-1(c)) and the setup position (nozzle station 300, fig. 10; “since the tool containing the nozzle is movable along linear axes (e.g., X, Y, and Z axes), there are few limits to installation locations of nozzle magazines,” column 2, lines 13-15).
	Regarding claim 16, Yamazaki ‘441 teaches a rotary drive (“further, although a linear motor has been cited in the above example as a driving means along the X and Y axes, the present invention can also be applied using a ball screw,” column 5, lines 12-14) operable to produce a rotary movement (movement of magazine 380 shown along shaft 384, fig. 16) of at least one nozzle holder (stocker 321 is inside magazine 320, column 3, lines 48-49) for mounting (fig. 11(a)) or demounting (fig. 11(b)) a nozzle (nozzle 65) from the processing head (joint 62) in the nozzle changing position of the nozzle changer (position shown in fig. 12-1(c)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 as applied to claims 1, 2, and 5 above and in view of Tweitmann et al. (US-8933365-B2).
Regarding claim 6, Yamazaki ‘441 teaches the invention as described above as well as wherein the nozzle changer is accommodated, in the nozzle changing position (position displayed by the nozzle changing magazine in fig. 12-1(c)) and the first drawer (figs. 8-10 displays the nozzle changing magazine 320 in a drawer shape) in the rest position (corresponds with fig. 12-1(a), Yamazaki ‘441 teaches that the nozzle magazine is in the “waiting position” in fig. 12-1(a), column 4, lines 27-28).  Yamazaki ‘441 does not explicitly disclose a second drawer and wherein the second drawer is disposed within the first drawer.
However, Tweitmann teaches a second drawer (storage device 3, fig. 1a) and wherein the second drawer is disposed within the first drawer (Tweitmann teaches that “in some embodiments, a nozzle changer includes several nozzle holders as described above that are arranged in a common storage device,” column 3, lines 27-29; thus, Tweitmann teaches that the nozzle holder taught by Tweitmann can be arranged in a common storage device such as the nozzle magazine taught by Yamazaki).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include a second drawer and wherein the second drawer is disposed within the first drawer, in view of the teachings of Tweitmann, by including the nozzle holder taught by Tweitmann inside the nozzle changing magazine taught by Yamazaki ‘441 because the nozzle holder taught by Tweitmann can be configured into multiple sizes that includes at least two nozzle storage seats resulting in a nozzle changer that is compact and has an increased holding capacity (Tweitmann, column 3, lines 17-40).
Regarding claim 11, Yamazaki ‘441 teaches the invention as described above as well as a nozzle changer in the setup position (nozzle station 300, fig. 10 correlates with the setup position as claimed by the Applicant; Yamazaki ‘441 teaches that “the nozzle change station has a large number of magazines,” abstract; magazine 320 consists of a plurality of stockers 321, each of which contains replacement nozzles 65, column 3, lines 48-49; figs. 14-1(a-c) show the nozzles 65 being deposited onto the laser head).  Yamazaki ‘441 does not explicitly disclose a nozzle magazine configured to deposit nozzles and arranged adjacent to the nozzle changer (Yamazaki ‘441 teaches a nozzle magazine that deposits nozzles but the examiner is using the nozzle magazine taught by Yamazaki as the nozzle changer).
However, Tweitmann teaches a nozzle magazine (storage device 3, fig. 1a) configured to deposit nozzles (storage device includes nozzle holders, column 4, lines 33-34; “nozzle holder for a nozzle changer that is configured for at least one of mounting nozzles to and demounting nozzles,” abstract) and arranged adjacent to the nozzle changer (Tweitmann teaches that “in some embodiments, a nozzle changer includes several nozzle holders as described above that are arranged in a common storage device,” column 3, lines 27-29; thus, Tweitmann teaches that the nozzle holder taught by Tweitmann can be arranged in a common storage device such as the nozzle magazine taught by Yamazaki). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include a nozzle magazine configured to deposit nozzles and arranged adjacent to the nozzle changer, in view of the teachings of Tweitmann, by including the nozzle holder taught by Tweitmann inside the nozzle changing magazine taught by Yamazaki ‘441 because the nozzle holder taught by Tweitmann can be configured into multiple sizes that includes at least two nozzle storage seats resulting in a nozzle changer that is compact and has an increased holding capacity (Tweitmann, column 3, lines 17-40).
Claims 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 as applied to claim 1 above and in view of Banholzer et al. (WO-2014044594-A1, hereinafter Banholzer ‘594, referencing foreign legal version for drawings and provided English translation for the written disclosure).

However, regarding claim 7, Banholzer ‘594 teaches at least one of a door (arm 17a, fig. 3) supported on a side of the protective enclosure (protective element 17, fig. 3) facing the working space surrounding area (fig. 2a, one side of arm 17a and protective element 17 faces the laser processing head 8) and a cover (dividing wall 4, fig. 2a) attached to the protective enclosure (as depicted in fig. 2a, dividing wall 4 is attached to protective element 17), the door or the cover being movable between a first position (machining position “BS” in fig. 3) and a second position (transport position “TS”), wherein in the first position the door or the cover separates the nozzle changer in the setup position from the working space surrounding area (as shown in fig. 2a, when in position “BS,” both the arm 17a and the dividing wall 4 separates the working space from the working space surrounding area), and wherein in the second position, the nozzle changer in the setup position is accessible from the working space surrounding area (when the nozzle changer is at the laser head 8 as seen in fig. 8, the nozzle changer would be accessible from the working space surrounding area or the area behind the protective enclosure when the element 17 was raised to the “TS” position as seen in fig. 3).  Regarding claim 8, Banholzer ‘594 teaches a sensor (sensor 20, fig. 3) configured to detect the first or second position of the door or of the cover (“a sensor 20 can be mounted to prevent the penetration of radiation into the cavity,” page 9).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include at least one of a door supported on a side of the protective enclosure facing the working space surrounding area and a cover attached to the protective enclosure, the door or the cover being movable between a first position and a second position, wherein in the first position the door or the cover separates the nozzle changer in the setup position from the working space surrounding area, and wherein in the second position, the nozzle changer in the setup position is accessible from the working space surrounding area and a sensor cover 90, fig. 1) taught by Yamazaki ‘441 into becoming a movable cover with a sensor as taught by Banholzer ‘594 in order to facilitate movement of machine equipment and workpieces from within the working space to a surrounding area and to ensure that radiation from a laser does not leave the working space by use of a sensor on the cover, which is particularly useful when using very high laser powers of about 1 KW or above (Banholzer ‘594, pages 6 and 9).
Regarding claim 12, Yamazaki ‘441 teaches the invention as described above and that the nozzle changer (nozzle change magazine 320, fig. 10) comprises or is connected to at least one shield (cover 360, fig. 10).  Yamazaki ‘441 does not explicitly disclose that the shield is configured to inhibit laser radiation from exiting the working space into the working space surrounding area.
However, Banholzer ‘594 teaches that a shield (shielding plate 22, fig. 4) is configured to inhibit laser radiation from exiting the working space into the working space surrounding area (sensor 24 in fig. 4 is used to detect whether the shield is shut and if radiation passes through the shield, “the cavity 23 is closed in a light-tight manner and a sensor 24 for detecting laser radiation or light entering the cavity 23 is provided in the cavity 23,” page 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include a shield that is configured to inhibit laser radiation from exiting the working space into the working space surrounding area, in view of the teachings of Banholzer ‘594, by modifying the cover for the nozzle change station as taught by Yamazaki ‘441 to be made of aluminum as taught by Banholzer ‘594 for the purpose of shielding radiation because aluminum is a particularly effective shield for laser radiation and is useful when using very high laser powers of about 1 KW or above (Banholzer ‘594, pages 4 and 9.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 in view of Banholzer ‘594 as applied to claims 1 and 7 above, and further in view of Banholzer et al. (WO- WO-2013037927-A1, hereinafter Banholzer ‘927, referencing foreign legal version for drawings and provided English translation for the written disclosure).
Yamazaki ‘441 teaches the invention as described above as well as a condition for when the nozzle changer is not located in the setup position (“cover 360 is opened only during nozzle changes and is always closed when the nozzle station 300 is in a waiting state,” column 3, lines 51-53; the setup position claimed by the Applicant corresponds with the position disclosed by Yamazaki when the nozzle magazine is at the nozzle station 300).  Yamazaki ‘441 does not explicitly disclose a lock configured to lock the door or the cover in the first position.
However, Banholzer ‘594 teaches the door or the cover in the first position (machining position “BS” in fig. 3).  Banholzer ‘594 does not explicitly disclose a lock configured to lock the door or the cover.
However, Banholzer ‘927 teaches a lock (“locked,” page 3, third paragraph) configured to lock the door or the cover (“operation of the machine stops immediately when the guard door is opened,” page 3; see also door 3, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include the door or the cover in the first position, in view of the teachings of Banholzer ‘594, and to include a lock configured to lock the door or the cover, in view of the teachings of Banholzer ‘927, by modifying the cover of the nozzle workstation taught by Yamazaki to be a lifting door as taught by Banholzer ‘594 to be lockable as taught by Banholzer ‘927 in order to provide a protective door that can be opened immediately after completion of an operation without loss of time access to the work space (Banholzer ‘927, page 3, third paragraph) and to facilitate movement of machine equipment and workpieces from within the working space to a surrounding area (Banholzer ‘594, page 6.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 as applied to claim 1 above, and in view of Yamazaki et al. (US-20070045258-A1, hereinafter Yamazaki ‘258).
Yamazaki ‘441 teaches the invention as described above as well as when the nozzle changer (“nozzle change magazine,” abstract) is arranged in a rest position (“nozzle magazine waiting at the nozzle station,” fig. 12-1(a) and described in column 4, lines 27-28) or in the setup position (nozzle station 300, figs. 6 and 8 and described column 3, lines 36-41).  Yamazaki ‘441 does not explicitly disclose a brush fixedly arranged in the working space and configured to clean a nozzle mounted on the processing head.
However, Yamazaki ‘258 teaches a brush (processing tool 620, fig. 8) fixedly arranged in the working space (the polishing device is affixed to the saddle, claim 1; the saddle 40 is in the column 30, para 0023; column 30 is in the working space, fig. 1) and configured to clean a nozzle mounted on the processing head (figs. 8 and 9 show the nozzle being cleaned; fig. 9 described as a “laser processing head equipped with the nozzle 65,” para 0027).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include a brush fixedly arranged in the working space and configured to clean a nozzle mounted on the processing head, in view of the teachings of Yamazaki ‘258, by affixing the nozzle polishing device described by Yamazaki ‘258 to the nozzle magazine described by Yamazaki ‘441 because during a laser processing, some melt (sputtered material) may adhere to a bottom surface of a nozzle and in order to maintain optimal processing conditions, the nozzle may be cleaned without an operator having to stop the machine and directly access the nozzle to clean an abnormality (Yamazaki ‘258, paras 0005 and 0006).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘441 in view of Banholzer ‘594, as applied to claims 1 and 12 above, and further in view of Yamazaki ‘258.
nozzle change magazine,” abstract) is arranged in a rest position (“nozzle magazine waiting at the nozzle station,” fig. 12-1(a) and described in column 4, lines 27-28) or in the setup position (nozzle station 300, figs. 6 and 8 and described column 3, lines 36-41).  Yamazaki ‘441 does not explicitly disclose a brush fixedly arranged on the shield and configured to clean a nozzle mounted on the processing head.
However, Banholzer ‘594 teaches a shield (shielding plate 22, fig. 4, where the shielding plate is affixed to the nozzle magazine taught by Yamazaki ‘441 that correlates with the cavity 23 taught by Banholzer‘594).  Banholzer ‘594 does not explicitly disclose a brush fixedly arranged on the shield and configured to clean a nozzle mounted on the processing head
However, Yamazaki ‘258 teaches a brush (processing tool 620, fig. 8) fixedly arranged on the shield (the polishing device is affixed to the saddle, claim 1; the saddle 40 is in the column 30, para 0023; column 30 is in the working space, fig. 1) and configured to clean a nozzle mounted on the processing head (figs. 8 and 9 show the nozzle being cleaned; fig. 9 described as a “laser processing head equipped with the nozzle 65,” para 0027).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Yamazaki ‘441 to include a shield, in view of the teachings of Banholzer ‘594, and to include a brush fixedly arranged on the shield and configured to clean a nozzle mounted on the processing head, in view of the teachings of Yamazaki ‘258, by affixing the nozzle polishing device described by Yamazaki ‘258 to the nozzle magazine described by Yamazaki ‘441 that is covered by a shield described by Banholzer ‘594 because during a laser processing, some melt (sputtered material) may adhere to a bottom surface of a nozzle and in order to maintain optimal processing conditions, the nozzle may be cleaned without an operator having to stop the machine and directly access the nozzle to clean an abnormality (Yamazaki ‘258, paras 0005 and 0006) and such that, while operating the laser, a shield would cover the nozzle magazine and prevent sputtering .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (JP-S62254993-A) teaches an automatic nozzle switching device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761